DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-17, filed January 26th, 2022 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021 and 04/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments, filed 01/26/2022. Claim 3 has been canceled in its entirety. Claim 1 has been amended to a method of treating a cancer triple negative breast carcinoma in a subject in need thereof, comprising locally administering an opioid growth factor receptor (OGFR) antagonist to a site in the subject containing triple negative breast carcinoma cancer cells.
Applicant's arguments, filed 01/26/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US2017/0286630 published 10/05/2017).
 Wong claims the method of treating triple negative breast cancer in a subject in need comprising administering a drug that inhibits cellular signaling via one or more tumor driving mechanisms. The OGFR antagonist naltrexone is taught as one of 20 different drugs to treat said triple negative breast cancer in the subject in need (claims 1-2, 7).  It is noted that a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. In the instant case, the species of OGFR antagonist naltrexone is taught as one of 20 different drugs to treat said triple negative breast cancer in the subject in need (claims 1-2, 7). 
 
Claim(s) 1-2, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bimonte (Oncotargets and Therapy Vol11 pages 185-191. Published 2018; NPL entry D2 in information disclosure statement of 11/18/2021).
 Bimonte teaches treating triple negative breast cancer in a subject in need comprising intraperitoneally administering 0.357 mg/kg and 0.714 mg/kg naltrexone formulated in the carrier of saline to a subject in need, wherein said therapeutically effective dose reduced breast cancer tumor burden in the afflicted subject (abstract, page 187 left col. to page 188 left. Col., Figure 4.)
  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claims 1-2, 4-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bimonte (Oncotargets and Therapy Vol. 11 pages 185-191. Published 2018; NPL entry D2 in information disclosure statement of 11/18/2021) in view of Moss (US2010/0286059 published 11/11/2010).  
As disclosed above, Bimonte teaches treating triple negative breast cancer in a subject in need comprising intraperitoneally administering 0.357 mg/kg and 0.714 mg/kg naltrexone formulated in the carrier of saline to a subject in need, wherein said therapeutically effective dose reduced breast cancer tumor burden in the afflicted subject (abstract, page 187 left col. to page 188 left. Col., Figure 4.)
However, Bimonte does not specifically teach administering said naltrexone to the breast cancer patient via intratumoral injection.
 Moss teaches administration of opioid growth factor receptor antagonists for the treatment of cancer ([0105]-[0108], claims 11-16). Treatment of breast cancer is embodied in the teachings of Moss ([0105]-[0108], [0217]-[0219]). Administration of the opioid growth factor receptor antagonist naltrexone is embraced in the methodology of Moss, formulated with pharmaceutically acceptable carriers and diluents ([0105]-[0108], [0145]-[0146]). Treatment of said cancer comprising administering said opioid growth factor receptor antagonist via an intratumoral injection is embraced in the methodology of Moss ([0141]).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the TNBC treating naltrexone regimen of Bimonte, via intratumoral injection to the subject in need, as taught by Moss in order to arrive at the claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case, Moss teaches that intratumoral injection is a suitable route of administration to deliver naltrexone in order to treat breast cancer in a subject in need. Accordingly, said artisan would have combined the naltrexone dosing strategy of Moss to the triple negative breast cancer treating regimen of Bimonte with a reasonable expectation that said naltrexone, delivered via an intratumoral injection would have effectively inhibited neoplastic growth in the administered subject.
  
Claims 1-2, 4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bimonte (Oncotargets and Therapy Vol. 11 pages 185-191. Published 2018; NPL entry D2 in information disclosure statement of 11/18/2021) in view of Margulies (WO2015/184059 published 12/03/2015). 
As disclosed above, Bimonte teaches treating triple negative breast cancer in a subject in need comprising intraperitoneally administering 0.357 mg/kg and 0.714 mg/kg naltrexone formulated in the carrier of saline to a subject in need, wherein said therapeutically effective dose reduced breast cancer tumor burden in the afflicted subject (abstract, page 187 left col. to page 188 left. Col., Figure 4.)
 However, Bimonte does not specifically teach formulating said naltrexone in a collagen sponge or collagen hydrogel further comprising polyethylene glycol-polylactic acid. 
 Margulies teaches treating cancer growth in a subject in need comprising administering a therapeutically effective amount of naltrexone. As shown in Figure 4, administration of naltrexone in doses of 1mM, formulated in the pharmaceutically acceptable vehicle of cell media resulted in a significant reduction in cancer cell growth compared to control ([0082]-[0083], [0087]. Regarding the scope of claims 7-12, Margulies teaches formulating said opioid growth factor receptor antagonist in a collagen based sponge or collagen based hydrogel. Hydrogels comprising PEG-poly lactic acid are embraced in the methodology of Margulies ([0045]-[0048], claims 2-3, 5-7).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the TNBC treating naltrexone regimen of Bimonte, in the pharmaceutically acceptable vehicle of a collagen based sponge or collagen based hydrogel comprising PEG-poly lactic acid in view of Margulies. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case, it was known in the art that naltrexone prepared in a collagen based hydrogel is a suitable pharmaceutical formulation to administer to cancer subjects in order to treat the neoplastic disorder in the subject in need. Accordingly, said artisan would have combined the naltrexone formulation regimen to the breast cancer treating regimen with a reasonable expectation that said naltrexone, formulated in a collagen based hydrogel would have effectively treated triple negative breast cancer in the administered subject.
 
Claims 1-2, 6, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bimonte (Oncotargets and Therapy Vol. 11 pages 185-191. Published 2018; NPL entry D2 in information disclosure statement of 11/18/2021) in view of Yang (WO2019/246353 published 12/26/2019 with priority to US Provisional Application 62688025 filed 06/21/2018).
As disclosed above, Bimonte teaches treating triple negative breast cancer in a subject in need comprising intraperitoneally administering 0.357 mg/kg and 0.714 mg/kg naltrexone formulated in the carrier of saline to a subject in need, wherein said therapeutically effective dose reduced breast cancer tumor burden in the afflicted subject (abstract, page 187 left col. to page 188 left. Col., Figure 4.)
 However, Bimonte does not teach formulating naltrexone in a DMSO based saline solution. 
Yang teaches that a solution comprising 5% wt. DMSO, 20% Cremaphor and phosphate buffered saline (0.9% NaCl) is a suitable composition to formulate naltrexone for pharmaceutical use ([0139]-[0146],Table 2). As evidenced by ThermoFisher Scientific, phosphate buffered saline comprises a pH of 7.4 which reads on the limitations of claims 13 and 17 (page 1). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the TNBC treating agent naltrexone of Bimonte, in the carrier of DMSO and phosphate buffered saline in view of Yang in order to arrive at the instantly claimed method. 
MPEP 2413 provides a rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results; 
In the instant case, it was known in the art that a diluent composition comprising DMSO and saline was a suitable formulation to prepare compositions comprising naltrexone for pharmaceutical administration. Accordingly, said artisan would have applied the naltrexone formulating methodology of Yang to the naltrexone methodology embraced in Margulies, arriving at the claimed methodology with a reasonable expectation of success. 
Lastly, it is noted that the combination of Bimonte and Yang do not specifically teach wherein DMSO is present in about 50% v/v of the DMSO-saline based formulation (claim 16). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the reaction conditions to provide optimal solubility conditions for the naltrexone composition. The amount of DMSO in the DMSO-saline naltrexone composition is a result effective parameter that will affect the physical properties of the final composition. The amount of DMSO in a composition, is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the amounts of DMSO in naltrexone composition comprising DMSO and saline taught by Yang provide a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amount of DMSO to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17219394 (reference application) in view of Bimonte (Oncotargets and Therapy Vol. 11 pages 185-191. Published 2018; NPL entry D2 in information disclosure statement of 11/18/2021).
 Although the claims at issue are not identical, they are not patentably distinct from each other because each application is directed to overlapping subject matter of administering at least 1mM of an opioid growth factor receptor antagonist to treat breast cancer in a subject in need, wherein the opioid growth factor receptor antagonist is formulated in a carrier of a collagen-based hydrogel, or alternatively formulated in a DMSO/saline formulation. 
However, claims 1-18 of copending Application No. 17219394 do not specifically teach treating triple negative breast cancer comprising the administration of an opioid growth factor receptor antagonist. 
 Bimonte teaches treating triple negative breast cancer in a subject in need comprising intraperitoneally administering 0.357 mg/kg and 0.714 mg/kg of the opioid growth factor receptor antagonist naltrexone formulated in the carrier of saline to a subject in need, wherein said therapeutically effective dose reduced breast cancer tumor burden in the afflicted subject (abstract, page 187 left col. to page 188 left. Col., Figure 4.)
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the breast cancer treating opioid growth factor receptor antagonist naltrexone formulation embraced in claims 1-18 of copending Application No. 17219394 in order to effectively treat triple negative breast cancer in the subject in view of Bimonte, arriving at the instantly claimed methodology with a reasonable expectation of success. Motivation to administer the breast cancer treating opioid growth factor receptor antagonist naltrexone formulation embraced in claims 1-18 of copending Application No. 17219394 to a subject comprising triple negative breast cancer logically flows from the fact that naltrexone is art-recognized at inhibiting triple negative breast cancer growth in a subject, which in turn, raises a reasonable expectation that said opioid growth factor receptor antagonist naltrexone formulation embraced in claims 1-18 of copending Application No. 17219394 would effectively reduce triple negative breast cancer tumorigenesis in the administered subject. 
 
Conclusion
In view of the rejections set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628